           Case 1:17-cv-00605-NONE-GSA Document 76 Filed 07/13/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES BOWELL,                                            1:17-cv-00605-NONE-GSA-PC
12                   Plaintiff,                               ORDER DENYING PLAINTIFF’S
                                                              REQUEST FOR COURT ASSISTANCE TO
13          vs.                                               FACILITATE DEPOSITION, WITHOUT
                                                              PREJUDICE
14   F. MONTOYA, et al.,
                     Defendants.                              ORDER FOR CLERK TO SEND
15
                                                              PLAINTIFF COPIES OF RULES 28, 29,
16
                                                              AND 30 OF THE FEDERAL RULES OF
                                                              CIVIL PROCEDURE
17

18

19
              James Bowell (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
21
     First Amended Complaint, filed on May 3, 2018, against defendants Montoya and Carter for
22   violation of due process under the Fourteenth Amendment, and against defendants Killmer and
23
     Lopez for conspiracy to place Plaintiff at risk of serious harm and failure to protect Plaintiff under
24
     the Eighth Amendment. (ECF No. 16.)1 This case is now in the discovery phase.
25            On June 17, 2020, Plaintiff requested court assistance in facilitating a deposition hearing.
26
     If Plaintiff wishes to depose any person, including a party, he must comply with Rule 30 of the
27

28                       1
                           On October 25, 2018, the court issued an order dismissing all other claims and defendants from
     this case, for Plaintiff’s failure to state a claim. (ECF No. 20.)

                                                              1
          Case 1:17-cv-00605-NONE-GSA Document 76 Filed 07/13/20 Page 2 of 2



 1   Federal Rules of Civil Procedure. The Court will direct the Clerk’s Office to send Plaintiff copies
 2   of Rules 28, 29, and 30 of the Federal Rules of Civil Procedure. If, after reviewing the rules,
 3   Plaintiff believes he is able to depose a person in compliance with the rules, Plaintiff shall notify
 4   the Court and make a showing that he is able and willing to retain an officer to take responses
 5   and prepare the record. Fed. R. Civ. P. 30(b). At that juncture, the Court will consider Plaintiff’s
 6   request to seek a deposition and will determine what course of action is needed to facilitate the
 7   deposition.
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1.      Plaintiff’s request for court assistance to facilitate a deposition is DENIED,
10                  without prejudice; and
11          2.      The Clerk’s Office shall SEND Plaintiff copies of Rules 28, 29, and 30 of the
12                  Federal Rules of Civil Procedure.
13
     IT IS SO ORDERED.
14

15      Dated:     July 10, 2020                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
